Exhibit 10.1



CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), dated as of February 16,
2015, is entered into by and among Altra Industrial Motion Corp., a Delaware
corporation (the "Company"), and [_____________] (the “Executive”).
WHEREAS, Executive is a skilled and dedicated employee who has important
management responsibilities and talents that benefit the Company and its
Subsidiaries. The Company believes that its best interests will be served if
Executive is encouraged to remain with the Company or its Subsidiaries. The
Company has determined that Executive’s ability to perform Executive’s
responsibilities and utilize Executive’s talents for the benefit of the Company
and its Subsidiaries, and the Company’s ability to retain Executive as an
employee, will be significantly enhanced if Executive is provided with fair and
reasonable protection from the risks of a change in control of the Company; and
WHEREAS, Executive and the Company are parties to that Change of Control
Agreement, dated October 28, 2008 (the “Existing Change of Control Agreement”).
The parties desire to terminate the Existing Change of Control Agreement and
enter into this Change of Control Agreement (the “Agreement”).


         Accordingly, the Company and Executive agree as follows:
1.Defined Terms.
Unless otherwise indicated, capitalized terms used in this Agreement which are
defined in Schedule A shall have the meanings set forth in Schedule A.
2.    Effective Date; Term.
This Agreement shall be effective as of February 16, 2015 (the “Effective Date”)
and shall remain in effect until February 16, 2016 (the “Term”); provided,
however, that commencing with first (1st) anniversary date and on each
anniversary thereof (each an “Extension Date”), the Term shall be automatically
extended for an additional one-year period, unless the Company or Executive
provides the other party hereto at least 90 days’ prior written notice before
the applicable Extension Date that the Term shall not be so extended.
Notwithstanding the foregoing, this Agreement shall, if in effect on the date of
a Change of Control, remain in effect for twenty-four (24) months following the
Change of Control.
3.    Change of Control Benefits.
If Executive’s employment with the Company and its Subsidiaries is terminated at
any time upon or within the twenty-four (24) months immediately following a
Change of Control by the Company and its Subsidiaries without Cause or by
Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled
to, and the Company shall be required to provide, subject to

1

--------------------------------------------------------------------------------



Executive’s execution of an effective general release (i.e., not revoked) in
favor of the Company in the form attached hereto as Exhibit A (the “Release”)
and the Executive’s compliance with the restrictive covenants attached hereto as
Exhibit B, the payments and benefits provided hereafter in this Section 3 and as
set forth in this Agreement. If Executive’s employment by the Company and any of
its Subsidiaries is terminated within ninety (90) days prior to a Change of
Control by the Company without Cause in connection with or in anticipation of
such Change of Control at the request of, or upon the initiative of, the buyer
in the Change of Control transaction (an “Anticipatory Termination”), Executive
shall be entitled to, and the Company shall be required to provide, subject to
Executive’s execution of the Release, the benefits provided hereafter in this
Section 3 and as otherwise set forth in this Agreement (but only if an
anticipated Change of Control actually occurs during the Term) and Executive’s
Termination Date shall be deemed to have occurred immediately following the
Change of Control. If Executive is terminated for any other reason (e.g., for
Cause, due to death or Total Disability, or resignation without Good Reason),
the Company shall have no obligation to make any payments under this Agreement.
Notice of termination without Cause or resignation for Good Reason shall be
given in accordance with Section 10, and shall indicate the specific termination
provision hereunder relied upon, the relevant facts and circumstances and the
Termination Date.
(a)    Severance Payments. Subject to execution of the Release, and the
provisions of Section 5 (relating to parachute payments) and Section 8 (in the
case that Executive is a “specified employee”), within the period commencing on
the Termination Date and ending on the later of (i) 15 business days after the
Termination Date and (ii) the day following the end the revocation period under
the Release (the “Payment Period”), the Company shall pay Executive a cash lump
sum equal to [___ times (__x)] the Executive’s Base Salary then in effect
immediately prior to the event set forth in the notice of termination giving
rise to the Termination Date plus an amount equal to [___ times (__x)] the
Executive’s target Bonus amount for the year of termination. Notwithstanding the
preceding sentence, the portion of the severance payments, if any, that is
treated as nonqualified deferred compensation within the meaning of Section 409A
of the Code shall be payable only if Executive executes the Release not later
than sixty (60) days following Executive’s Termination Date and Executive does
not revoke the Release and, in such event, the portion of the severance payments
treated as nonqualified deferred compensation under Section 409A which otherwise
would have been paid prior to sixty (60) days following the Executive’s
Termination Date had the Release been effective and any applicable revocation
period had expired as of such Termination Date, shall be paid on the regular
payroll schedule date on or following such sixtieth (60th) day following
Executive’s Termination Date. The Company shall use reasonable efforts to make
Executive aware of the time period for the execution of the Release and of the
forfeiture of the severance payments if Executive fails to execute the Release
within such time period.
(b)    Continuation of Active Employee Benefits. For [_______ (__)] months
following the Termination Date (the “Welfare Continuation Period”), the Company

2



--------------------------------------------------------------------------------



shall provide Executive and Executive’s spouse and dependents (each as defined
under the applicable program) with medical and dental insurance coverages at the
same benefit level as provided to similarly situated active employees of the
Company during the Welfare Continuation Period, for which the Company will
reimburse Executive during the Welfare Continuation Period or, if shorter, the
period of actual COBRA continuation coverage received by Executive during the
Welfare Continuation Period, for the total amount of the monthly COBRA medical
and dental insurance premiums paid by Executive for such continued benefits
(thereby reducing such premium obligations to zero); provided, however, that if
Executive becomes employed by a new employer that offers any medical and/or
dental, continuing medical and/or dental coverage from the Company shall cease,
regardless of the Welfare Continuation Period.
(c)    Payment of Earned But Unpaid Amounts. Within the Payment Period, the
Company shall pay Executive any unpaid Base Salary and/or Bonus through the
Termination Date. For the avoidance of doubt, Executive shall be entitled to a
pro-rated Bonus for the year of termination. In addition, Executive shall be
entitled to prompt reimbursement of any unreimbursed expenses properly incurred
by Executive in accordance with Company policies prior to the Termination Date.
(d)    Equity Incentive Awards. Any time periods, conditions or contingencies
relating to the exercise or realization of, or lapse of restrictions under, any
outstanding equity incentive award then held by Executive shall be automatically
accelerated or waived effective as of the Termination Date.
4.    Mitigation.
Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, and,
subject to Section 3(b), compensation or benefits earned from such employment or
otherwise shall not reduce the amounts otherwise payable under this Agreement.
5.    Gross-up Payments.
If any of the payments or benefits provided or to be provided by the Company or
its affiliates to the Executive or for the Executive's benefit pursuant to the
terms of this Agreement or otherwise (“Covered Payments”) constitute parachute
payments (“Parachute Payments”) within the meaning of Code Section 280G and
would, but for this Section 5, be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Executive of the Covered Payments after payment of the Excise Tax
to (ii) the Net Benefit to the Executive if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax. Only if the
amount calculated under (i) above is less than the amount under (ii) above, will
the Covered Payments be reduced to the minimum extent

3



--------------------------------------------------------------------------------



necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. “Net Benefit” shall mean the present value of the Covered Payments
net of all federal, state, local, foreign income, employment and excise taxes.
Any such reduction shall be made by the Company in its sole discretion
consistent with the requirements of Code Section 409A.
Any determination required under this Section 5 shall be made in writing in good
faith by the accounting firm that was the Company's independent auditor
immediately before the change in control (the “Accountants”), which shall
provide detailed supporting calculations to the Company and the Executive as
requested by the Company or the Executive. The Company and the Executive shall
provide the Accountants with such information and documents as the Accountants
may reasonably request in order to make a determination under this Section 5.
For purposes of making the calculations and determinations required by this
Section 5, the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Code Sections 280G and 4999. The
Accountants' determinations shall be final and binding on the Company and the
Executive. The Company shall be responsible for all fees and expenses incurred
by the Accountants in connection with the calculations required by this Section
5.


6.    Arbitration.
All disputes and controversies arising under or in connection with this
Agreement shall be settled by arbitration conducted before one arbitrator
sitting in Suffolk County, Massachusetts, or such other location agreed by the
parties hereto, in accordance with the rules for expedited resolution of
employment disputes of the American Arbitration Association then in effect. The
determination of the arbitrator shall be made within thirty days following the
close of the hearing on any dispute or controversy and shall be final and
binding on the parties. Judgment may be entered on the award of the arbitrator
in any court having proper jurisdiction. Each party shall pay its own costs and
expenses in connection with any arbitration relating to the interpretation or
enforcement of any provision of this Agreement.
7.    Assignment.
Except as otherwise provided herein, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Agreement shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by operation of law or agreement, expressly to assume and agree to perform this
Agreement in

4



--------------------------------------------------------------------------------



the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. The provisions of this Section
7 shall continue to apply to each subsequent employer of Executive hereunder in
the event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer.
8.    Withholding and Deferral.
Notwithstanding any other provision of this Agreement, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder. Notwithstanding any
other provision of this Agreement or certain compensation and benefit plans of
the Company or its Subsidiaries, the Company shall from time to time compile a
list of "specified employees" as defined in, and pursuant to, Reg.
Section 1.409A-1(i) of the Code or any successor regulation. Notwithstanding any
other provision herein, if the Executive is a specified employee on the
Termination Date, no payment of compensation under this Agreement (other than a
payment that the Company determines is not subject to, or is subject to an
exception from, Section 409A of the Code) shall be made to the Executive before
the date that is six months after the Termination Date of employment, unless the
Company determines that there is no reasonable basis for believing that making
such payment would cause Executive to suffer any adverse tax consequences
pursuant to Section 409A of the Code. If any payment to Executive is delayed
pursuant to the immediately preceding sentence, such payment instead shall be
made on the first business day following the expiration of the six-month period
referred to in that sentence; provided that any such payment may be made upon
Executive’s death if the death occurs before the date that is six months after
the Termination Date. In addition, if any payment to Executive is delayed
pursuant to this Section 8, the Executive shall be entitled to receive interest
on any delayed amounts, calculated at the annualized rate of the prime rate,
published in the Wall Street Journal on the date the payments under this
Agreement would otherwise be due, minus one (1) percentage point.
9.    Applicable Law.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without regard to conflicts of laws
principles thereof.
10.    Notice.
Any notice provided for in this Agreement must be in writing and must be either
personally delivered, mailed by first class mail (postage prepaid and return
receipt requested), sent by reputable overnight courier service (charges
prepaid), or faxed to the recipient at the address below indicated or such other
address or to the attention of such other person as the recipient party shall
have specified by prior written notice to the sending party.
If to the Company:
Altra Industrial Motion Corp.
300 Granite Street


5



--------------------------------------------------------------------------------



Suite 201
Braintree, MA 02184
Attention: Corporate Secretary


If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
Any notice under this Agreement shall be deemed to have been given when
personally delivered, one business day after sent by reputable overnight courier
service, five days after deposit in the U.S. mail (or when actually received, if
earlier), or at such time as it is transmitted via facsimile, with receipt
confirmed.
11.    Entire Agreement; Offset; Modification.
(a)    This Agreement constitutes the entire understanding of the parties in
respect of its subject matter and, except as expressly provided herein,
supersedes the provisions of all other prior agreements (including any
employment agreement that may be in effect at the time of the Change of Control
between the Company and the Executive) and understandings (oral or written)
expressly concerning the effect of a termination of employment in connection
with or following a Change of Control on the relationship between the Company
and its Affiliates and Executive. Upon the execution of this Agreement the
provisions of the Existing Change of Control Agreement shall be superseded and
shall be of no further force.
(b)    This Agreement shall not interfere in any way with the right of the
Company to reduce Executive’s compensation or other benefits or terminate
Executive’s employment, with or without Cause.
(c)    This Agreement may be changed only by a written agreement executed by the
Company and Executive.
12.    Other Agreements.
Notwithstanding anything herein to the contrary, in the event Executive has a
separate employment agreement or other agreement with the company, or is subject
to a policy or plan with the Company, that provides Executive with benefits or
other payments in connection with a severance, such Executive shall be entitled
to receive benefits and payments under only one of this change of control
agreement or such other agreement or such other policy, whichever is most
favorable to the Executive at the time of such severance.
13.    Counterparts.

6



--------------------------------------------------------------------------------



This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.


*        *        *



7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the 16th day of
February, 2015.
ALTRA INDUSTRIAL MOTION CORP.
        
By:    Carl R. Christenson
Title:    Chairman and CEO
EXECUTIVE
    
[Name]



8

--------------------------------------------------------------------------------




Schedule A
CERTAIN DEFINITIONS
As used in this Agreement, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated below:
I.“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
II.    “Base Salary” means Executive’s annual rate of base salary in effect on
the date in question.
III.    “Board” means the board of directors of the Company.
IV.    “Bonus” means the amount payable to Executive under Company’s applicable
annual incentive bonus plan with respect to a fiscal year of the Company.
V.    “Cause” means (i) Executive’s material breach of the terms of any
agreement between Executive and the Company; (ii) Executive’s willful failure or
refusal to perform material duties of his position; (iii) Executive’s willful
insubordination or disregard of the legal directives of the Board or the Chief
Executive Officer which are not inconsistent with the scope, ethics and nature
of Executive’s duties and responsibilities; (iv) Executive’s engaging in
misconduct which has a material adverse impact on the reputation, business,
business relationships or financial condition of the Company; (v) Executive’s
commission of an act of fraud or embezzlement against the Company or any of its
Subsidiaries; or (vi) any conviction of, or plea of guilty or nolo contendere
by, Executive with respect to a felony (other than a traffic violation), a crime
involving moral turpitude, fraud or misrepresentation; provided, however, that
Cause shall not be deemed to exist under any of clauses (i), (ii) or (iii)
unless Executive has been given reasonably detailed written notice of the
grounds for such Cause and Executive has not effected a cure within twenty (20)
days of the date of receipt of such notice.
VI.    “Change of Control” means, and shall be deemed to have occurred when:
(1)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then-outstanding securities;
or

(2)
individuals who, on the Effective Date, constitute the Board of the Company (the
“Incumbent Board”) cease for any reason over a period


A-1

--------------------------------------------------------------------------------




of one (1) year to constitute a majority of the number of directors then serving
on the Board; provided, however, that any new director whose appointment or
election by the Incumbent Board or a vote of at least a majority of the
directors then still in office who either were directors on the Effective Date,
or whose appointment, election or nomination for election was previously so
approved or recommended, shall be considered as though such person were a member
of the Incumbent Board; or
(3)
there is consummated a merger or consolidation of the Company or any Subsidiary
with any other corporation (in one or a series of related transactions), other
than (A) a merger or consolidation that would result in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
fifty percent (50%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding securities; or

(4)
there is consummated one or more sales, leases, exchanges, or other transfers
(in one or a series of related transactions) of all or substantially all of the
Company’s assets.

VII.    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
VIII.    “Code” means the Internal Revenue Code of 1986, as amended.
IX.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
X.    “Good Reason” means any of the following: (i) without Executive's express
consent, any material change in Executive’s job title, any significant change in
Executive's reporting relationships or a significant reduction of Executive's
duties, position or responsibilities relative to Executive's duties, position or
responsibilities in effect immediately prior to such reduction, or Executive's
removal from such position, duties and responsibilities, unless he is provided
with comparable duties, position and responsibilities; (ii) a material reduction
by the Company (other than a reduction on the same basis as other senior
executives) in the kind or level of employee benefits to which he is entitled
immediately prior to such reduction with the result that Executive's overall
benefits package is significantly reduced; (iii) a relocation of the Executive’s
principal work location to more than fifty (50)

A-2



--------------------------------------------------------------------------------




miles from the Executive’s current principal work location; or (iv) the
Company’s failure to cause Executive’s employment agreement and its obligations
thereunder to be expressly assumed by the Company's successor.
XI.     “Subsidiary” means a subsidiary corporation, as defined in Section
424(f) of the Code (or any successor section thereto).
XII.    “Total Disability” means a determination by an independent competent
medical authority (selected by the Board) that Executive is unable to perform
his duties under this Agreement and in all reasonable medical likelihood such
inability will continue for a period in excess of 120 days (whether or not
consecutive) in any 365 day period.

A-3



--------------------------------------------------------------------------------




Exhibit A
WAIVER AND RELEASE OF CLAIMS


This RELEASE (“Release”) is dated as of ____________________ between Altra
Industrial Motion Corp., a Delaware corporation (the “Company”), and _________
(the “Executive”).
WHEREAS, the Company and the Executive previously entered into a Change of
Control Agreement dated _______ __, ____ (the “CCA”); and
WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective __________________; and
WHEREAS, pursuant to Section 3 of the CCA, the Executive is entitled to certain
compensation and benefits upon such termination, contingent upon the execution
of this Release;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the CCA, the Company and the Executive agree as follows:
1.    The Executive, on behalf of his heirs, estate and beneficiaries, hereby
waives all claims against the Company, and any of its subsidiaries or
affiliates, and each past or present officer, director, agent, employee,
shareholder, and insurer of any such entities, from liability for any claims or
damages the Executive may have against it or them relating as of the date this
Release is executed, whether known or unknown, including, but not limited to,
any alleged violation of the Age Discrimination in Employment Act, as amended;
the Older Workers Benefit Protection Act; Title VII of the Civil Rights of 1964,
as amended; Sections 1981 through 1988 of Title 42 of the United States Code;
the Civil Rights Act of 1991; the Equal Pay Act; the Americans with Disabilities
Act; the Rehabilitation Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended; the Worker Adjustment and
Retraining Notification Act; the Fair Credit Reporting Act; the Occupational
Safety and Health Act; the Uniformed Services Employment and Reemployment Act;
the Employee Polygraph Protection Act; the Immigration Reform Control Act; the
retaliation provisions of the Sarbanes-Oxley Act of 2002; the Massachusetts Fair
Employment Practices Law; the Massachusetts Wage Act; the Massachusetts Parental
Leave Act (and including any and all amendments to the above) and/or any other
alleged violation of any federal, state or local law, regulation or ordinance,
and/or contract (including, but not limited to, the CCA) or implied contract or
tort law or public policy or whistleblower claim, having any bearing whatsoever
on the Executive’s employment by and the termination of employment with the
Company, including, but not limited to, any claim for wrongful discharge, back
pay, vacation pay, sick pay, bonus payment, attorneys’ fees, costs and/or future
wage loss. This paragraph does not release any claims that lawfully cannot be
waived.
Nothing in this Release is intended to preclude the Executive from filing a
charge or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity

    

--------------------------------------------------------------------------------




Commission or state fair employment practices agency. The Executive agrees not
to seek or accept any money damages or any other relief upon the filing of any
such administrative or judicial charges or complaints.
2.The Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by him to exist may subsequently be
discovered, it is his intention to fully settle and release all claims he may
have against the Company and the persons and entities described above, whether
known, unknown or suspected.
3.The Executive relinquishes any right to future employment with the Company and
the Company shall have the right to refuse to re-employ the Executive, in each
case without liability of the Executive or the Company.
4.The Company and the Executive acknowledge and agree that the release contained
in Paragraph 1 does not, and shall not be construed to, release or limit the
scope of any existing obligation of the Company (i) to indemnify the Executive
for his acts as an officer or director of Company in accordance with Delaware
law and the charter and bylaws of the Company, (ii) to the Executive and his
eligible, participating dependents or beneficiaries under any existing group
welfare or retirement plan of the Company in which the Executive and/or such
dependents are participants, or (iii) to satisfy all vested equity compensation
obligations previously granted to the Executive.
5.The Executive reaffirms his agreement to Section 3 of the CCA relating to
restrictive covenants.
6.The Executive acknowledges that he has been provided at least twenty-one (21)
days to review the Release and has been advised to review it with an attorney of
his choice and at his own expense. In the event the Executive elects to sign
this Release prior to this twenty-one (21) day period, he agrees that it is a
knowing and voluntary waiver of his right to wait the full twenty-one (21) days.
The Executive further understands that he has seven (7) days after the signing
hereof to revoke it by so notifying the Company in writing, such notice to be
received by _____________ within the seven (7) day period. The Executive further
acknowledges that he has carefully read this Release and knows and understands
its contents and its binding legal effect. The Executive acknowledge that by
signing this Release, he does so of his own free will and act and that it is his
intention that he be legally bound by its terms.
7.This Release shall be construed and enforced in accordance with, and governed
by, the laws of the Commonwealth of Massachusetts, without regard to principles
of conflict of laws. If any clause of this Release should ever be determined to
be unenforceable, it is agreed that this will not affect the enforceability of
any other clause or the remainder of this Release.
IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.





A-2



--------------------------------------------------------------------------------






ALTRA INDUSTRIAL MOTION CORP.
    
By:
Title:
EXECUTIVE
    
[Name]



A-3



--------------------------------------------------------------------------------






Exhibit B
RESTRICTIVE COVENANTS

1.Confidential Information. Executive acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, sales and profit figures and margins and other technical or business
information, business, marketing and sales plans and strategies, cost and
pricing structures, and information concerning acquisition opportunities and
targets nationwide in or reasonably related to any business or industry in which
any of the Company or its Subsidiaries is engaged) disclosed or otherwise
revealed to him, or discovered or otherwise obtained by him or of which he
becomes aware, directly or indirectly, while employed by the Company or its
Subsidiaries (including, in each case, those obtained prior to the date of this
Agreement) concerning the business or affairs of the Company or any of its
Subsidiaries (collectively, "Confidential Information") are the property of the
Company or its Subsidiaries, as the case may be, and agrees that the Company
have a protectable interest in such Confidential Information. Therefore,
Executive agrees that he shall not (during his employment with the Company or at
any time thereafter) disclose to any unauthorized person or use for his own
purposes any Confidential Information without the prior written consent of the
Board, unless and to the extent that the aforementioned matters: (a) become or
are generally known to and available for use by the public other than as a
result of Executive's acts or omissions or (b) are required to be disclosed by
judicial process or law (provided that Executive shall give prompt advance
written notice of such requirement to the Company to enable the Company to seek
an appropriate protective order or confidential treatment). Executive shall
deliver to the Company at the termination of the Employment Period, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) which constitute Confidential Information or Work Product
(as defined below) which he may then possess or have under his control.
2.Work Product. Executive hereby assigns to the Company all right, title and
interest in and to all inventions, developments, methods, process, designs,
analyses, reports and all similar or related information (in each case whether
or not patentable), all copyrightable works, all trade secrets, confidential
information and know-how, and all other intellectual property rights that both
(a) are conceived, reduced to practice, developed or made by Executive while
employed by the Company and its Subsidiaries and (b) either (i) relate to the
Company's or any of its Subsidiaries' actual or anticipated business, research
and development or existing or future products or services, or (ii) are
conceived, reduced to practice, developed or made using any of equipment,
supplies, facilities, assets or resources of the Company or any of its
Subsidiaries (including but not limited to, any intellectual property rights)
("Work Product"). Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm the Company's ownership
of the Work Product (including, without

    

--------------------------------------------------------------------------------




limitation, executing and delivering assignments, consents, powers of attorney,
applications and other instruments).
3.Noncompetition. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that in the course of his employment
with the Company and its Subsidiaries he has become and shall become familiar
with the Company's trade secrets and with other Confidential Information
concerning the Company and its Subsidiaries and that his services have been and
shall be of special, unique and extraordinary value to the Company and its
Subsidiaries. Therefore, Executive agrees that, during the period of Executive's
employment with the Company and for 12 months thereafter (the "Noncompete
Period"), he shall not, without prior written approval by the Board, directly or
indirectly (whether for compensation or otherwise) own or hold any interest in,
manage, operate, control, consult with, render services for, or in any manner
participate in any business which competes in any material respect with the
businesses of the Company or its Subsidiaries conducted or proposed to be
conducted during the Employment Period (collectively, the "Business"), either as
a general or limited partner, proprietor, common or preferred shareholder,
officer, director, agent, employee, consultant, trustee, affiliate or otherwise.
Executive acknowledges that the Company's and its Subsidiaries' businesses are
planned to be conducted nationally and internationally and agrees that the
provisions in this Paragraph 3 shall operate in the market areas of the United
States and outside the United States in which the Company conducts or plans to
conduct business on and prior to the Termination Date. Nothing in this Paragraph
3 shall prohibit Executive from being a passive owner of not more than 2% of the
outstanding securities of any publicly traded company engaged in the Business,
so long as Executive has no active participation in the business of such
company.
4.Non-Solicitation. During the Noncompete Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) solicit to hire any
person who was an employee of the Company or any Subsidiary at any time during
the 12 months preceding the termination of the Employment Period or (iii) induce
or attempt to induce any customer, client, member, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, client, member, supplier, licensee,
licensor, franchisee or business relation and the Company or any Subsidiary
(including, without limitation, making any negative statements or communications
about the Company or its Subsidiaries).
5.Enforcement. If, at the time of enforcement of any of Paragraphs 1 through 4,
a court of competent jurisdiction shall hold that the period, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
applicable law. The parties hereto acknowledge and agree that Executive's
services are unique and he has

B-2

--------------------------------------------------------------------------------




access to Confidential Information and Work Product, that the provisions of
Paragraphs 1 through 4 are necessary, reasonable and appropriate for the
protection of the legitimate business interests of the Company and its
Subsidiaries, that irreparable injury will result to the Company and its
Subsidiaries if Executive breaches any of the provisions of Paragraphs 1 through
4 and that money damages would not be an adequate remedy for any breach by
Executive of this Agreement and that the Company will not have any adequate
remedy at law for any such breach. Therefore, in the event of a breach or
threatened breach of this Agreement, the Company or any of its successors or
assigns, in addition to other rights and remedies existing in their favor, shall
be entitled to specific performance and/or immediate injunctive or other
equitable relief from any court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without the necessity of
showing actual money damages, or posting a bond or other security). Nothing
contained herein shall be construed as prohibiting the Company or any of its
successors or assigns from pursuing any other remedies available to it for such
breach or threatened breach, including the recovery of damages.
6.Executive's Representations and Acknowledgements. Executive hereby represents
and warrants to the Company that (i) the execution, delivery and performance of
this Agreement by Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other Person, (iii) Executive shall not use
any confidential information or trade secrets of any third party in connection
with the performance of his duties hereunder, and (iv) this Agreement
constitutes the valid and binding obligation of Executive, enforceable against
Executive in accordance with its terms. Executive hereby acknowledges and
represents that he has consulted with independent legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein and intends for such terms and conditions
to be binding on and enforceable against Executive. Executive acknowledges and
agrees that the provisions of Paragraphs 1 through 4 are in consideration of:
(i) Executive's employment by the Company; and (ii) additional good and valuable
consideration as set forth in this Agreement, the receipt and sufficiency of
which are hereby acknowledged. Executive expressly agrees and acknowledges that
the restrictions contained in Paragraphs 1 through 4 do not preclude Executive
from earning a livelihood, nor do they unreasonably impose limitations on
Executive's ability to earn a living. In addition, Executive agrees and
acknowledges that the potential harm to the Company of its non-enforcement
outweighs any harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of the Confidential Information. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area



B-3